DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 4,474,516 Erwin Schiefer (‘Schiefer hereafter), 
U.S. 2006/0123630 Tetsufumi Matsuura (‘Matsuura hereafter), 
U.S. 2016/0238052 Marc Schaeffer (‘Schaeffer hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Gehris (38156) on 02/22/2021.

Claim status:
Claims 19 – 32, 34, 37, 40, 41, 43, 45 & 46 are allowed. 
Claims 1 – 18, 35, 36, 38, 39, 42, 44, 47 have been canceled.


The application has been amended as follows: 

Claim 19 (Examiner Amended):	A method for manufacturing an expansion anchor, comprising:	providing a bolt including an expansion body for expanding an expansion sleeve surrounding the bolt;
	providing an annular sleeve blank having an opening, the providing of the annular sleeve blank including shaping of the sleeve blank into a cup via an extrusion process;
	introducing the bolt into the opening of the annular sleeve blank; and
	reducing the annular sleeve blank in diameter while the bolt is located in the opening of the annular sleeve blank
wherein an inner contour of the sleeve blank deviating from a circular shape is manufactured during the extrusion process;
the sleeve blank being teethed with the bolt during the diameter reduction of the sleeve blank so as to conform an inner surface of the sleeve blank to a non-circular outer surface of the bolt.

Claim 32 (Examiner Amended):	The method as recited in claim 28 wherein the sleeve blank is reduced in diameter by simultaneously pressing multiple jaws against the sleeve blank, 
the jaws being situated in [[an]] a circumferentially offset manner with respect to the at least one wall thickness reduction while being pressed against the sleeve blank.

Claim 43 (Examiner Amended):	A method for manufacturing an expansion anchor, comprising:	providing a bolt including an expansion body for expanding an expansion sleeve surrounding the bolt;
	providing an annular sleeve blank having an opening;
	introducing the bolt into the opening of the annular sleeve blank; and
	reducing the annular sleeve blank in diameter while the bolt is located in the opening of the annular sleeve blank;
the sleeve blank being teethed with the bolt during the diameter reduction of the sleeve blank so as to conform [[to]] an inner surface of the sleeve blank to a non-circular outer surface of the bolt.

Claim 46 (Examiner Amended):	A method for manufacturing an expansion anchor, comprising:	providing a bolt including an expansion body for expanding an expansion sleeve surrounding the bolt;
	providing an annular sleeve blank having an opening;
	introducing the bolt into the opening of the annular sleeve blank; and
	reducing the annular sleeve blank in diameter while the bolt is located in the opening of the annular sleeve blank;
	the sleeve blank being reduced in diameter by simultaneously pressing multiple jaws against the sleeve blank, the jaws being situated in a circumferentially offset manner with respect to a wall thickness reduction while being pressed against the sleeve blank;
the sleeve blank being teethed with the bolt during the diameter reduction of the sleeve blank so as to conform an inner surface of the sleeve blank to a non-circular outer surface of the bolt.

Reasons for Allowance
Claim[s] 19 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “the sleeve blank being teethed with the bolt during the diameter reduction of the sleeve blank so as to conform an inner surface of the sleeve blank to a non-circular outer surface of the bolt.”  
The closest prior art is as cited were ‘Schiefer ‘516, ‘Matsuura  and  ‘Schaeffer.  ‘Schiefer, teaches the inner surface of the sleeve conforming to a circular outer surface of the bolt. ‘Schiefer does not teach an inner surface of the sleeve blank that conforms to a non-circular inner surface of the surface of the bolt.  
‘Matsuura does not teach the formation of contours during the reduction process.
‘Schaeffer, teaches the internal contours prior to any reduction  process. 
Neither of these references provides a sleeve blank with teeth and bolt having a diameter reduction of the sleeve blank to conform the inner surface of the sleeve blank to a non-circular outer surface of the bolt. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 20 – 32, 34, 37, 40 and 41 are also allowed because they are dependent on claim 19.  

Claim[s] 43 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “the sleeve blank being teethed with the bolt during the diameter reduction of the sleeve blank so as to conform an inner surface of the sleeve blank to a non-circular outer surface of the bolt.”
The closest prior art is as cited were ‘Schiefer ‘516, ‘Matsuura  and  ‘Schaeffer.  ‘Schiefer, teaches the inner surface of the sleeve conforming to a circular outer surface of the bolt. ‘Schiefer does not teach an inner surface of the sleeve blank that conforms to a non-circular inner surface of the surface of the bolt.  
‘Matsuura does not teach the formation of contours during the reduction process.
‘Schaeffer, teaches the internal contours prior to any reduction  process. 
Neither of these references provides a sleeve blank with teeth and bolt having a diameter reduction of the sleeve blank to conform the inner surface of the sleeve blank to a non-circular outer surface of the bolt. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited. Claim 45 is also allowed because they are dependent on claim 43.  

Claim[s] 46 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “the sleeve blank being teethed with the bolt during the diameter reduction of the sleeve blank so as to conform an inner surface of the sleeve blank to a non-circular outer surface of the bolt.”  
The closest prior art is as cited were ‘Schiefer ‘516, ‘Matsuura  and  ‘Schaeffer.  ‘Schiefer, teaches the inner surface of the sleeve conforming to a circular outer surface of the bolt. ‘Schiefer does not teach an inner surface of the sleeve blank that conforms to a non-circular inner surface of the surface of the bolt.  
‘Matsuura does not teach the formation of contours during the reduction process.
‘Schaeffer, teaches the internal contours prior to any reduction  process. 
Neither of these references provides a sleeve blank with teeth and bolt having a diameter reduction of the sleeve blank to conform the inner surface of the sleeve blank to a non-circular outer surface of the bolt. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
03/20/2021